DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprising” is the form and legal phraseology often used in patent claims and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 is objected to because of the following informalities: “tocontrol” in line 2 should be “to control”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “whereinthe” in line 9 should be “wherein the”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “tocontrol” in line 2 should be “to control”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 16, “the tool” in line 6, 9, 10, 13, and 14 lacks proper antecedent basis.  Clarification is required.  Claims 17-20 depending from Claim 16 are therefore rejected.
As per Claim 16, “the target” in line 6, 9, and 13 lacks proper antecedent basis.  Clarification is required.  Claims 17-20 depending from Claim 16 are therefore rejected.
As per Claim 16, “the distance meter” in line 7 and 11 lacks proper antecedent basis.  Clarification is required.  Claims 17-20 depending from Claim 16 are therefore rejected.
As per Claim 16, “a target” in line 10 does not clearly relate to “the target” in line 6, 9 and 13.  Clarification is required.  Claims 17-20 depending from Claim 16 are therefore rejected.

As per Claim 17, “the target” in line 4 lacks proper antecedent basis.  Clarification is required.  Claim 18-20 depending from Claim 17 is therefore rejected.
As per Claim 19, “the distance meter” in line 2 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (US Pub. No. 2015/0176956).

As per Claim 1, Pettersson discloses a control device comprising:
a processor (control and processing unit in ¶69-70, 72) that is configured to execute computer-executable instructions so as to control an arm (15, 16, 18) included in a robot (10) (Figs. 1, 3; ¶60-62, 69-70, 72, 98),
wherein the processor (control and processing unit in ¶69-70, 72) is configured to perform work on a target (25) using a tool (20) that performs work on the target (25) (Fig. 1; ¶63-65, 69-75) and a distance meter (optical sensor in ¶104) that measures a measurement value according to a relative distance between a first position of the target (25) and the tool (20) (Figs. 1, 3, 5; ¶98-106, 113-120),


As per Claim 2, Pettersson further discloses
wherein the tool (20) is a dispenser (¶71) including a discharge port which allows a discharge substance (material as per ¶72) to be discharged to the target (25) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114), and
the direction is a discharge direction in which the discharge substance (material as per ¶72) is discharged from the discharge port (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114).

As per Claim 3, Pettersson further discloses wherein the first position is not overlapped with the discharge port when viewed from the discharge direction (as per embodiment of Figures 3-4; ¶98-106, 110).

As per Claim 5, Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is configured to control discharge of the discharge substance (material as per ¶72) by the dispenser (¶71) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114).

As per Claim 6, Pettersson further discloses wherein the tool (20) is a processing unit for processing the target (25) (Fig. 1; ¶63-65, 69-75).

As per Claim 7, Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is configured to control the arm (15, 16, 18) based on the measurement value while performing work by the tool (20) (Figs. 1, 3, 5; ¶98-106, 113-120).

As per Claim 8, Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is configured to control the arm (15, 16, 18) so that the measurement value is kept constant (Figs. 1, 3, 5; ¶98-106, 113-120).



As per Claim 10, Pettersson further discloses wherein the distance meter (optical sensor in ¶104) and the tool (20) are provided in the arm (15, 16, 18) (Figs. 1, 3, 5; ¶98-106, 113-120).

As per Claim 12, Pettersson further discloses a robot (10) (Figs. 1, 3; ¶60-62, 69-70, 72, 98) comprising:
an arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98); and
a processor (control and processing unit in ¶69-70, 72) that is configured to execute computer-executable instructions so as to control the arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98), 
wherein the processor (control and processing unit in ¶69-70, 72) is configured to perform work on a target (25) using a tool (20) that performs work on the target (25) (Fig. 1; ¶63-65, 69-75) and a distance meter (optical sensor in ¶104) that measures a measurement value according to a relative distance between a first position of the target (25) and the tool (20) (Figs. 1, 3, 5; ¶98-106, 113-120),
wherein the first position includes a portion overlapping with the tool (20) when viewed from a direction toward the target (25) from the tool (20) (Figs. 1, 3, 5; ¶98-106, 113-120).

As per Claim 13, Pettersson further discloses
wherein the tool (20) is a dispenser (¶71) including a discharge port which allows a discharge substance (material as per ¶72) to be discharged to the target (25) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114), and
the direction is a discharge direction in which the discharge substance (material as per ¶72) is discharged from the discharge port (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114).


As per Claim 16, Pettersson further discloses a robot system comprising:
a robot (10) that includes an arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98); and
a control device that includes a processor (control and processing unit in ¶69-70, 72) that is configured to execute computer-executable instructions so as to control the arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98),
the tool (20) that performs work on the target (25) (Fig. 1; ¶63-65, 69-75); and
the distance meter (optical sensor in ¶104) that measures a measurement value according to a relative distance between a first position of the target (25) and the tool (20) (Figs. 1, 3, 5; ¶98-106, 113-120), wherein the processor (control and processing unit in ¶69-70, 72) is configured to perform work on a target (25) using the tool (20) and the distance meter (optical sensor in ¶104) (Figs. 1, 3, 5; ¶98-106, 113-120),
the first position includes a portion overlapping with the tool (20) when viewed from a direction toward the target (25) from the tool (20) (Figs. 1, 3, 5; ¶98-106, 113-120).

As per Claim 17, Pettersson further discloses
wherein the tool (20) is a dispenser (¶71) including a discharge port which allows a discharge substance (material as per ¶72) to be discharged to the target (25) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114), and
the direction is a discharge direction in which the discharge substance (material as per ¶72) is discharged from the discharge port (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114).



As per Claim 20, Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is configured to control discharge of the discharge substance (material as per ¶72) by the dispenser (¶71) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Pub. No. 2015/0176956) in view of Matsukuma (US Pub. No. 2015/0127157).

As per Claim 4, Pettersson discloses all limitations of Claim 2.  Pettersson further discloses:
wherein the distance meter (optical sensor in ¶104) includes a light-emitting portion (emission of laser light in ¶6) that emits light and a light-receiving portion (as per interferometric measurements in ¶6) that receives light (¶6, 104).
Pettersson does not expressly disclose the discharge port is positioned between the light-emitting portion and the light-receiving portion when viewed from the discharge direction.
Matsukuma discloses a robot system (1) in which a detection unit (21) operates to measure the properties of a liquid (Figs. 1A-1B; ¶22-24, 32-36).  In one embodiment, measurement of the liquid involves placement of the liquid between a light emitting part (21ba) and a light sensing part (21bb) of the detection unit (21) (Figs. 6A-D; ¶78-86).  In this way, the properties of the liquid are measured with high accuracy and high reproducibility (¶87).  Like Pettersson, Matsukuma is concerned with robot control systems.
Therefore, from these teachings of Pettersson and Matsukuma, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Matsukuma to the system of Pettersson since doing so would enhance the system by measuring the properties of the dispensed liquid with high accuracy and high reproducibility.

As per Claim 15, Pettersson discloses all limitations of Claim 13.  Pettersson further discloses
wherein the distance meter (optical sensor in ¶104) includes a light-emitting portion (emission of laser light in ¶6) that emits light and a light-receiving portion (as per interferometric measurements in ¶6) that receives light (¶6, 104).
Pettersson does not expressly disclose the discharge port is positioned between the light-emitting portion and the light-receiving portion when viewed from the discharge direction.

Therefore, from these teachings of Pettersson and Matsukuma, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Matsukuma to the system of Pettersson since doing so would enhance the system by measuring the properties of the dispensed liquid with high accuracy and high reproducibility.

As per Claim 19, Pettersson discloses all limitations of Claim 17.  Pettersson further discloses
wherein the distance meter (optical sensor in ¶104) includes a light-emitting portion (emission of laser light in ¶6) that emits light and a light-receiving portion (as per interferometric measurements in ¶6) that receives light (¶6, 104).
Pettersson does not expressly disclose the discharge port is positioned between the light-emitting portion and the light-receiving portion when viewed from the discharge direction.
Matsukuma discloses a robot system (1) in which a detection unit (21) operates to measure the properties of a liquid (Figs. 1A-1B; ¶22-24, 32-36).  In one embodiment, measurement of the liquid involves placement of the liquid between a light emitting part (21ba) and a light sensing part (21bb) of the detection unit (21) (Figs. 6A-D; ¶78-86).  In this way, the properties of the liquid are measured with high accuracy and high reproducibility (¶87).  Like Pettersson, Matsukuma is concerned with robot control systems.
Therefore, from these teachings of Pettersson and Matsukuma, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Matsukuma to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Pub. No. 2015/0176956) in view of Ogami (US Pub. No. 2012/0197438).

As per Claim 11, Pettersson discloses all limitations of Claim 1.  Pettersson further discloses:
the processor (control and processing unit in ¶69-70, 72) is configured to control the arm (15, 16, 18) based on an external control point (27) positioned at a position different from the arm (15, 16, 18) (Fig. 5; ¶69-70, 72, 113-120).
Pettersson does not expressly disclose wherein an end effector provided in the arm holds the target.
Ogami discloses a robot control system in which an end effector (6) operates to move a target (9) (Figs. 1A-B; ¶23-25).  In this way, the target (9) is moved between specified areas (11, 12, 13, 15) of the work space (Fig 1A; ¶24, 42).  Like Pettersson, Ogami is concerned with robot control systems.
Therefore, from these teachings of Pettersson and Ogami, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ogami to the system of Pettersson since doing so would enhance the system by moving the target to specified areas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664